ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -- )
)

Chant Engineering Co., Inc. ) ASBCA No. 60253
)

Under Contract No. SPMYM2-13-M-2473 _ )

APPEARANCE FOR THE APPELLANT: Marc Lamer, Esq.
Kostos and Lamer, P.C.
Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT: _ Daniel K. Poling, Esq.
DLA Chief Trial Attorney
Matthew O. Geary, Esq.
Trial Attorney
DLA Land and Maritime
Columbus, OH

ORDER OF DISMISSAL
The dispute has been settled. The appeal is dismissed with prejudice.

Dated: March 6, 2020

a! and
/ gonad A WL

TE CE S. HARTMAN

Administrative Judge

Armed Services Board
of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the

Armed Services Board of Contract Appeals in ASBCA No. 60253, Appeal of
Chant Engineering Co., Inc., rendered in conformance with the Board’s Charter.

Dated:

 

PAULLA K. GATES-LEWIS
Recorder, Armed Services
Board of Contract Appeals